135 F.3d 763
Atlantic Coast Demolition & Recycling, Inc.v.Board of Chosen Freeholders of Atlantic County, AtlanticCounty Utilities Authority, Board of Chosen Freeholders ofCamden County, Pollution Control Financing Authority ofCamden County, Scott A. Weiner, as Commissioner of NewJersey Department of Environmental Protection and Energy,Mercer County Improvement Authority, Hudson CountyImprovement Authority, Essex County Utilities Authority, Passaic
NOS. 96-5567, 96-5570, 96-5568, 97-5727, 96-5569
United States Court of Appeals,Third Circuit.
Dec 08, 1997

Appeal From:  D.N.J. ,Nos.93cv02669, 94cv03244


1
Denied.